The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Comment
General Information
The merits of this case have been carefully reconsidered and examined again in light of Applicant’s response received 05/23/2022. The rejection of record under 35 USC 171 for double patenting has not been overcome by applicant’s response and is repeated and made final as noted below.
Claim Rejection -– 35 U.S.C. 171
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 171 on the ground of double patenting since it is claiming the same design as that claimed in copending Application No. 35/511791. This is a provisional double patenting refusal since the conflicting claims have not in fact been patented.
Applicant is advised that a terminal disclaimer may not be used to overcome a “same invention” type double patenting refusal. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); MPEP 804.02.
In the response received 05/23/2022 the applicant indicates their intent to amend the subject matter in copending Application No. 35/511791 to patentably distinguish it from the claimed design in the instant application. However, absent an amendment to the claim in 35/511791, the claims remain identical in the two applications necessitating this rejection.
Conclusion
In conclusion this claim stands again rejected under 35 USC 171 for double patenting.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913